898 F.2d 153
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Merton BOND, Plaintiff-Appellant,v.Karl S. FORRESTER, Defendant-Appellee.
No. 89-6458.
United States Court of Appeals, Sixth Circuit.
March 19, 1990.

Before WELLFORD and RYAN, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
Plaintiff Bond appeals from the district court's judgment dismissing this Bivens case.   Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 397 (1971).  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Bond is a prisoner at the Luther Luckett Correctional Complex in LaGrange, Kentucky.  The defendant is a federal district court judge.  In his complaint, Bond alleged that the defendant improperly consolidated and improperly decided two of his cases.  He requested $2,000,000 in damages.  The district court dismissed the case because the defendant was entitled to judicial immunity.


3
The district court can dismiss a case under 28 U.S.C. Sec. 1915(d) (1982) if the case is frivolous.  A case is frivolous where it lacks an arguable basis in law or in fact.   Neitzke v. Williams, 109 S. Ct. 1827, 1831 (1989).  An example of a case lacking an arguable basis in law is a case involving an immunity defense. 109 S. Ct. at 1833.


4
The general rule is that judges are entitled to immunity from damages where their judicial acts involve the resolving of disputes between parties who have invoked the jurisdiction of the court.   Forrester v. White, 484 U.S. 219, 227 (1988).  Here the defendant was clearly resolving disputes between Bond and other parties.  Therefore, he is entitled to judicial immunity from damages.  The district court correctly held that this case lacked an arguable basis in law.


5
The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.  Costs are assessed against appellant for pursuing a frivolous appeal.  See Bond v. Hood, et al., No. 89-5841 (6th Cir.  Nov. 21, 1989).